Citation Nr: 0217325	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had periods of active service from August 21, 
1950, to March 18, 1952, from June 30, 1952, to June 28, 
1956, from May 8, 1957, to March 3, 1961, and from March 13, 
1968, to April 11, 1969.  The record reflects that the 
veteran died on December [redacted], 1998, and the appellant in this 
case is the veteran's spouse.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from an 
August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  With regard to the appellant's claim for entitlement to 
the payment of accrued benefits, the RO has undertaken all 
necessary actions as required by the Veterans Claims 
Assistance Act of 2000.

2.  The veteran died on December [redacted], 1998.

3.  At the time of the veteran's death, he had three service 
connection claims pending on appeal to the Board.

4.  The appellant's claim for accrued benefits was not 
submitted within one year after the date of the veteran's 
death.



CONCLUSION OF LAW

The appellant's claim of entitlement to the payment of 
accrued benefits was not timely filed, and is therefore 
precluded by law.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1, 3.152, 3.155, 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the appellant's claim for accrued benefits, 
the Board is satisfied that the RO has met any necessary 
duties as required under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The appellant was provided adequate 
notice as to the evidence necessary to substantiate her 
claim, as well as the applicable laws and regulations, as 
indicated in the August 2001 rating decision and the 
November 2001 statement of the case.  The RO also attempted 
to inform the appellant of which evidence she was to provide 
to VA and which evidence the RO would attempt to obtain on 
her behalf, as noted in correspondence dated in October 
2001.  Further, the Board finds that the RO met its duty to 
assist by making satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, 
noting that it appears to contain all evidence submitted by 
the appellant in support of her claim, as well as a detailed 
record of the veteran's prior filings.  The appellant was 
also given the opportunity for a hearing, which she declined 
in writing in April 2002.  The Board further notes that, as 
this case turns on a legal determination as to whether the 
appellant's claim for accrued benefits was timely filed 
within a year of the veteran's death, the level of 
development required in this case was minimal.

At the time of the veteran's death, he was service-connected 
for several disabilities and properly had three additional 
claims for service connection pending on appeal to the 
Board.  Under certain circumstances, VA law permits a spouse 
to continue a veteran's service connection claims on appeal 
to the Board after his death, for purposes of obtaining 
accrued benefits.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  Here, however, the appellant did not meet the 
necessary requirements to continue the claims pending on the 
veteran's behalf at the time of his death.

The Board finds that there is no documentation in the 
evidence of record to be properly interpreted as a claim for 
accrued benefits that was timely filed within the year 
following the veteran's death.  See 38 C.F.R. §§ 3.152, 
3.1000.  The Board is aware of the appellant's arguments on 
this point, but finds them without legal merit. 

Pursuant to 38 U.S.C.A. § 5121(c), one requirement of a 
claim for accrued benefits is that the application "must be 
filed within one year after the date of death" of the 
veteran.  The Board concludes that the appellant did not 
meet this requirement, as she did not submit a formal claim 
for accrued benefits on a VA Form 21-534 until July 2001, 
clearly more than one year after the veteran's death on 
December [redacted], 1998.  The Board recognizes that July 2000 and 
June 2000 letters from the appellant's attorney, as well as 
a VA Form 22a (Appointment of Attorney or Agent as 
Claimant's Representative) date-stamped January 28, 2000, 
may possibly be construed as informal claims in accordance 
with 38 C.F.R. § 3.155, but all of this documentation was 
received more than a year after the veteran's death, and 
accordingly may not be considered as timely filed.  

The appellant and her attorney initially contend that 
because the veteran had service connection claims pending on 
appeal at the time of his death, these claims should have 
been interpreted as inferred claims for accrued benefits on 
behalf of the appellant.  The Board finds, however, that 
there is no VA law in support of this argument.  On the 
contrary, VA law specifically provides that a proper claim 
for accrued benefits must be raised within a year after the 
veteran's death.  See 38 C.F.R. §§ 3.1 (p), 3.155(a), 
3.1000(c).  In other words, the regulations require a 
proactive step by the appellant, in this case in the form of 
a proper filing for accrued benefits within a year of the 
veteran's death.  The Board also observes that the RO 
notified the appellant's attorney in a June 2000 letter that 
it had closed the veteran's service connection claims for 
lack of a timely and proper claim for accrued benefits.

The appellant also maintains that a claim for service 
connection for the cause of the veteran's death implicitly 
includes a claim for accrued benefits "by regulation."  
Accordingly, she argues that her claim for accrued benefits 
should be considered timely filed as part and parcel of her 
February 1999 claim for service connection for cause of 
death.  There is no regulation or other applicable law, 
however, in support of this position.  The Board observes 
that VA law does provide that a surviving spouse's claim for 
Dependency and Indemnity Compensation benefits, such as the 
application later filed by the appellant in July 2001, 
"shall also be considered to be a claim for . . . accrued 
benefits."  38 U.S.C.A. § 5101(b)(1) (West 1991); see also 
Isenhart v. Derwinski, 3 Vet. App. 177, 179  (1992).  Again, 
however, this application was not timely filed within a year 
after the veteran's death, and so cannot support the 
appellant's claim for accrued benefits.

The appellant further notes that a service representative 
submitted a letter to the RO in January 1999, advising it of 
the veteran's death and enclosing a local obituary notice.  
In this communication, the representative asked that "action 
be taken as being necessary" and that the veteran's file "be 
updated to reflect his passing away."  The appellant argues 
that this letter should have been construed by the RO as a 
timely filed informal claim for accrued benefits, and that 
the RO failed to notify the appellant that her application 
was incomplete, as required by 38 C.F.R. § 3.1000(c)(1).  
The Board finds that this communication, however, was 
legally insufficient to be considered an informal claim for 
accrued benefits.  Accordingly, the RO had no duty to follow 
up on this communication with the appellant.  
VA law specifically requires that a claim must identify the 
benefit sought, including within any communication to be 
construed as an informal claim.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a); see also Rodriguez v. West, 189 F.3d 
1351 (1999) (a claim for VA compensation benefits, even if 
informal, must request a determination of entitlement or 
evidence a belief of entitlement); Vargas-Gonzalez v. 
Principi, 15 Vet. App. 222, 226 (2001); Mitscher v. West, 13 
Vet. App. 123, 127 (1999); Lalonde v. West, 12 Vet. App. 
377, 380 (1999); Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(before a VARO or the BVA can adjudicate an original claim 
for benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it).  Here, the Board finds that based on current law, it 
would not have been reasonable or foreseeable to expect the 
RO to interpret the service representative's brief notice of 
the veteran's death to encompass a request to begin any and 
all applicable claims for benefits on behalf of the 
veteran's survivors.  See Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) (VA is not required to "prognosticate," and 
must review only issues reasonably raised by the appellant).  
The Board recognizes that the standard to recognize an 
informal claim for benefits is certainly lesser than that 
required for a formal claim, but unfortunately in this case, 
nothing filed on behalf of the appellant meets even this 
lesser standard as defined under current VA law.      

Lastly, the appellant points out that in a March 1999 letter 
from the RO advising her of its denial for service 
connection for the cause of the veteran's death, a statement 
was made indicating that no additional benefits were 
payable.  In reviewing the entirety of this communication, 
the Board observes that the RO wrote that "service-connected 
death benefits are not payable because the evidence does not 
show that a service-connected disability caused the 
veteran's death.  Consequently, no additional benefits are 
payable."  It is the Board's opinion that the RO was only 
informing the appellant that additional compensation was not 
available as the result of the outcome of her pending claim 
for service connection for cause of death.  It appears that 
the appellant is arguing that because she interpreted the 
RO's letter to mean that she was ineligible to receive any 
other benefits, she accordingly did not file her claim for 
accrued benefits within applicable time limits.  The Board 
notes, however, that the United States Court of Appeals for 
Veterans Claims (the Court) has held that alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the Court observed that 
the Supreme Court of the United States had held that persons 
dealing with the United States Government were charged with 
the knowledge of federal statutes and lawfully promulgated 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance, and therefore concluded 
that even though the veteran may have been ignorant of a 
regulation applicable to his claim, he was necessarily 
charged with knowledge of that regulation.  See Morris at 
265.  The Board will do the same. 

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against a timely 
filing of the appellant's claim for accrued benefits, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to the payment of accrued benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

